DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/16/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Penilla does not disclose “the automated driving controller proactively selects the hurried driving mode, wherein the hurried driving mode is set such that acceleration is higher than acceleration in the ordinary driving mode”. Examiner respectfully disagrees with the argument presented because Penilla is relied upon for the rejection of the limitation that states “the automated driving controller proactively selects the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is determined that the driver is in a hurry” while Hiramatsu is relied upon for the teaching of the limitation that states “wherein the hurried driving mode is set such that the acceleration is higher than acceleration in the ordinary driving mode”. Penilla teaches recognizing the tone of a driver using facial expression to determine the driver is in a hurry (Penilla: Col. 20, lines 34-40; i.e., recognizing emotional information requires the extraction of meaningful patterns from the gathered data. This can be done using machine learning techniques that process different modalities, such as … facial expression detection, and produce either labels (i.e. “sad,” “mad,” “happy,” “hurried,” “stressed,” etc.) and in response, the system selects a driving profile to match the detected hurried state (Penilla: Col. 53, lines 16-19; i.e., when the tone 5 (urgent) is identified, the profile 2 is identified. Because the user is perceived to be in an urgent state, the vehicle will respond more immediately). Therefore Penilla teaches determining the driver is in a hurry based on facial expression and selecting the mode in which the vehicle response corresponds with the detected state. Additionally, Hiramatsu . 
Applicant’s arguments filed 08/16/2021, with respect to the rejection of claim 3 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Penilla does not disclose “the automated driving controller proactively selects the hurried driving mode, wherein the hurried driving mode is set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode”. Examiner respectfully disagrees with the argument presented for the same reasons presented above. Pietron is relied upon for the rejection of the claim limitation that states “wherein the hurried driving mode is set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode” as presented in the previous rejection of claim 3. Therefore, Hiramatsu in view of Penilla and Pietron does teach the limitations as presented in amended claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. (U.S. Patent No. 10710610; hereinafter Hiramatsu) in view of Penilla et al. (U.S. Patent No. 9493130; hereinafter Penilla).
Regarding claim 1, Hiramatsu teaches a vehicle control device, capable of performing a switch between an automated driving mode and a manual driving mode (Hiramatsu: Col. 4, lines 18-21; i.e., the driving changeover switch 7 is a switch installed in the vehicle and operated by the occupant of the vehicle, to change automated driving and manual driving from one to another),
wherein in the automated driving mode steering, acceleration and deceleration of a vehicle are automatically controlled (Hiramatsu: Col. 4, lines 51-56; i.e., the actuator control module 15 carries out processes of acquiring automated driving control outputs from the driving control apparatus 1 and 
an automated driving controller that decides an action plan (Hiramatsu: Col. 3, lines 11-14; i.e., the driving control apparatus 1 is a controller that carries out a driving characteristics determination process to determine driving characteristics applied to the automated driving),
wherein the automated driving controller is selectable between an ordinary driving mode and a hurried driving mode in which the hurried driving mode is used in a case in which the 10driver is in a hurry as compared with the ordinary driving mode (Hiramatsu: Col. 6, lines 43-46; i.e., operation history data of the occupant is accumulated in connection with the set mode such as hurry, normal, or slow, so that expected driving parameters are accurately set for each mode during automated driving; Hiramatsu: Col. 6, lines 28-33; i.e., such a case occurs when a need to hurry dissipates, or on the contrary, when a need to hurry arises. In such a case, based on the history of operations inputted by the occupant through the driving characteristics adjustment unit 9, driving characteristics are adjusted to those intended by the occupant),
the hurried driving mode is a mode in which the vehicle is able to arrive at a destination earlier than in the ordinary driving mode and in which a state in which the driver is in a hurry appears in behaviors of the vehicle (Hiramatsu: Col. 13, line 52 – Col. 14, line 1; i.e., if a desired arrival time was specified in the past, it is detected if the desired arrival time of this time is sooner or later than the past desired arrival time and the driving characteristics are adjusted accordingly. For example, if the desired 
and the vehicle is provided with an information acquisition unit that acquires the state in which 15the driver is in a hurry and delivers information to the automated driving controller (Hiramatsu: Col. 13, lines 39-49; i.e., it is possible to adjust the driving characteristics according to physical conditions of the driver; the fatigue degree may be judged with a pulse wave measuring device of wrist watch type or of fingertip attached type; the higher the fatigue degree, the slower the velocity; If the pulse wave was higher, the driver may be in a hurry, and the velocity would be faster).
Hiramatsu does not teach the automated driving controller proactively selecting the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is determined that the driver is in a hurry.
However, in the same field of endeavor, Penilla teaches the automated driving controller proactively selecting the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is determined that the driver is in a hurry (Penilla: Col. 20, lines 34-40; i.e., recognizing emotional information requires the extraction of meaningful patterns from the gathered data. This can be done using machine learning techniques that process different modalities, such as … facial expression detection, and produce either labels (i.e. “sad,” “mad,” “happy,” “hurried,” “stressed,” etc.); Penilla: Col. 53, lines 16-19; i.e., when the tone 5 (urgent) is identified, the profile 2 is identified. Because the user is perceived to be in an urgent state, the vehicle will respond more immediately, supplying the requested map).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have further incorporated the automated driving controller proactively selecting the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is 
Hiramatsu further teaches the automated driving controller provides a notification as the vehicle is in the hurried driving mode to a notification device that notifies the driver of information (Hiramatsu: Col. 4, lines 37-41; i.e., display 11 displays a controlling state of a driving characteristics determination process conducted by the driving control apparatus 1. For example, driving characteristics at the time of automated driving such as a vehicle velocity and a vehicle-to-vehicle distance are provided for the driver; if it is determined that the driver is in a hurry, the hurried driving characteristics would be displayed accordingly).
wherein the hurried driving mode is set such that the acceleration is higher than acceleration in the ordinary driving mode (Hiramatsu: Col. 10, lines 54-57; i.e., if the driver drives the vehicle in a hurry, there is a correlation that the velocity is higher than normal, the time headway to a preceding vehicle is shorter than normal, and the acceleration is high).
Regarding claim 6, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that a target vehicle speed is higher than a target vehicle speed in the ordinary driving mode (Hiramatsu: Col. 10, lines 54-57; i.e., if the driver drives the vehicle in a hurry, there is a correlation that the velocity is higher than normal, the time headway to a preceding vehicle is shorter than normal, and the acceleration is high).
Regarding claim 7, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that an inter-vehicle distance is shorter than an inter-vehicle distance in the ordinary driving mode (Hiramatsu: Col. 12, line 
Regarding claim 8, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that a time required for lane change is shorter than a time required for lane change in the ordinary driving mode (Hiramatsu: Col. 12, line 64 -Col. 13, line 2; i.e., if it is judged that the driving of the present trip is more in a hurry than usual, the lower limit of the sideward-following-vehicle distance for an instance of merging with or changing a lane of automated driving is decreased; if the distance between the vehicles is decreased, it would take less time to change lanes).
Regarding claim 9, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that a route for an earlier destination arrival time than in the ordinary driving mode is selected (Hiramatsu: Col. 13, lines 62-65; i.e., it is detected if the desired arrival time of this time is sooner or later than the past desired arrival time and the driving characteristics are adjusted accordingly).
Regarding claim 12, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the information acquisition unit acquires a state in which the driver is in a hurry based on an input action input by the driver (Hiramatsu: Col. 4, lines 21-24; i.e., the driving characteristics adjustment unit 9 is an operation switch mounted on the vehicle to receive an input from the occupant of the vehicle so as to adjust driving characteristics for automated driving; the driver can adjust the driving characteristics to reflect that they are in a hurry).
Regarding claim 13, Hiramatsu teaches the vehicle control device according to claim 12. Hiramatsu further teaches wherein the information acquisition unit has an input switch for inputting the state in which the driver is in a hurry, and the input action is performed by the driver operating the input switch (Hiramatsu: Col. 4, lines 21-24; i.e., the driving characteristics adjustment unit 9 is an operation switch mounted on the vehicle to receive an input from the occupant of the vehicle so as to adjust driving characteristics for automated driving; the driver can adjust the driving characteristics to reflect that they are in a hurry).
Claims 3-5, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Penilla and further in view of Pietron et al. (U.S. Patent No. 10525967; hereinafter Pietron).
Regarding claim 3, Hiramatsu teaches a vehicle control device, capable of performing a switch between an automated driving mode and a manual driving mode (Hiramatsu: Col. 4, lines 18-21; i.e., the driving changeover switch 7 is a switch installed in the vehicle and operated by the occupant of the vehicle, to change automated driving and manual driving from one to another),
wherein in the automated driving mode steering, acceleration and deceleration of a vehicle are automatically controlled (Hiramatsu: Col. 4, lines 51-56; i.e., the actuator control module 15 carries out processes of acquiring automated driving control outputs from the driving control apparatus 1 and driving the various actuators 17 installed in the vehicle. The actuators 17 are drive units arranged to drive parts such as an accelerator, a brake, and a steering wheel of the vehicle 50) and in the manual driving mode steering, acceleration and deceleration of the vehicle are controlled based on a driver's operation (Hiramatsu: Col. 3, lines 26-29; i.e., the occupant's driving characteristics of manual driving may be driving operation quantities (an acceleration quantity, a steering quantity, and the like) as they are),
the vehicle control device comprising: an automated driving controller that decides an action plan (Hiramatsu: Col. 3, lines 11-14; i.e., the driving control apparatus 1 is a controller that carries out a driving characteristics determination process to determine driving characteristics applied to the automated driving),
wherein the automated driving controller is selectable between an ordinary driving mode and a hurried driving mode in which the hurried driving mode is used in a case in which the driver is in a hurry as compared with the ordinary driving mode (Hiramatsu: Col. 6, lines 43-46; i.e., operation history data of the occupant is accumulated in connection with the set mode such as hurry, normal, or slow, so that expected driving parameters are accurately set for each mode during automated driving; Hiramatsu: Col. 6, lines 28-33; i.e., such a case occurs when a need to hurry dissipates, or on the contrary, when a need to hurry arises. In such a case, based on the history of operations inputted by the occupant through the driving characteristics adjustment unit 9, driving characteristics are adjusted to those intended by the occupant),
the hurried driving mode is a mode in which the vehicle is able to arrive at a destination earlier than in the ordinary driving mode and in which a state in which the driver is in a hurry appears in behaviors of the vehicle (Hiramatsu: Col. 13, line 52 – Col. 14, line 1; i.e., if a desired arrival time was specified in the past, it is detected if the desired arrival time of this time is sooner or later than the past desired arrival time and the driving characteristics are adjusted accordingly. For example, if the desired arrival time of this time is sooner than the past desired arrival time, the driving characteristics are adjusted to increase upper limit values for an average velocity and acceleration), 
the vehicle is provided with an information acquisition unit that acquires the state in which the driver is in a hurry and delivers information to the automated driving controller (Hiramatsu: Col. 13, lines 39-49; i.e., it is possible to adjust the driving characteristics according to physical conditions of the driver; the fatigue degree may be judged with a pulse wave measuring device of wrist watch type or of fingertip attached type; the higher the fatigue degree, the slower the velocity; If the pulse wave was higher, the driver may be in a hurry, and the velocity would be faster),  
the automated driving controller provides a notification as the vehicle is in the hurried driving mode to a notification device that notifies the driver of information (Hiramatsu: Col. 4, lines 37-41; i.e., 
Hiramatsu does not teach the automated driving controller proactively selecting the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is determined that the driver is in a hurry.
However, in the same field of endeavor, Penilla teaches the automated driving controller proactively selecting the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is determined that the driver is in a hurry (Penilla: Col. 20, lines 34-40; i.e., recognizing emotional information requires the extraction of meaningful patterns from the gathered data. This can be done using machine learning techniques that process different modalities, such as … facial expression detection, and produce either labels (i.e. “sad,” “mad,” “happy,” “hurried,” “stressed,” etc.); Penilla: Col. 53, lines 16-19; i.e., when the tone 5 (urgent) is identified, the profile 2 is identified. Because the user is perceived to be in an urgent state, the vehicle will respond more immediately, supplying the requested map).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have further incorporated the automated driving controller proactively selecting the hurried driving mode as the automated driving controller receives an information of a facial expression of the driver which is determined that the driver is in a hurry, as taught by Penilla. Doing so would allow the system to select the appropriate driving mode that corresponds to the driver’s mood (Penilla: Col. 2, lines 26-31; i.e., if the user's tone implies that the user is rushed, the system (e.g., vehicle electronics, software, cloud 
Additionally, Hiramatsu does not teach wherein the hurried driving mode is set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches wherein the hurried driving mode is set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode (Pietron: Col. 51, lines 43-44; i.e., the transmission output shaft torque increases in response to the gear ratio change; higher transmission gear ratio would result in increased output shaft torque and increased acceleration as claimed in claim 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have incorporated the hurried driving mode being set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode as taught by Pietron. Doing so would allow the vehicle to accelerate more quickly in the hurried driving mode (Pietron: the DISG torque is increased by an amount of torque used to accelerate the engine to a desire engine speed).
Regarding claim 4, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1, but does not teach wherein the hurried driving mode is set such that a time required for gear change is shorter than a time required for gear change in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches the hurried driving mode is set such that a time required for gear change is shorter than a time required for gear change in the ordinary driving mode (Pietron: Col. 42; lines 27-36; i.e., OSS=OSS_when_commanded+OSS_rateofchange*time_to_shift; where OSS is transmission output shaft speed, OSS_when_commanded is transmission output shaft speed when the upshift is commanded, time_to_shift is the amount of time it takes for a shift; if the OSS rate of change is negative, and the time 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have incorporated the hurried driving mode being set such that a time required for gear change is shorter than a time required for gear change in the ordinary driving mode, as taught by Pietron. Doing so would allow the vehicle to accelerate more quickly in the hurried driving mode (Pietron: Col. 49, lines 3-5; i.e., the DISG torque is increased by an amount of torque used to accelerate the engine to a desire engine speed).
Regarding claim 5, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1, but does not teach wherein the hurried driving mode is set such that more oscillation occurs during gear change than in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches wherein the hurried driving mode is set such that more oscillation occurs during gear change than in the ordinary driving mode (Pietron: Col. 56; i.e., the actual DMF speed begins to oscillate with greater amplitude than at time T.sub.35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have further incorporated the hurried driving mode being set such that more oscillation occurs during gear change than in the ordinary driving mode, as taught by Pietron. Doing so would allow the vehicle to accelerate more quickly in the hurried driving mode (Pietron: Col. 49, lines 3-5; i.e., the DISG torque is increased by an amount of torque used to accelerate the engine to a desire engine speed).
Regarding claim 10, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 1, but does not teach wherein the vehicle has an internal combustion engine and an electric motor 
However, in the same field of endeavor, Pietron teaches wherein the vehicle has an internal combustion engine (Pietron: Col. 3, lines 24-27; i.e., internal combustion engine 10, comprising a plurality of cylinders, one cylinder of which is shown in FIG. 1, is controlled by electronic engine controller 12) and an electric motor that serve as power sources (Pietron: Col. 4, lines 36-38; i.e., the engine may be coupled to an electric motor/battery system in a hybrid vehicle as shown in FIGS. 2 and 3), and the hurried driving mode is set such that stopping of the internal combustion engine is inhibited (Pietron: Col. 115, line 26-29; i.e., the controller may select to keep the engine at idle instead of turning off the engine because the driving mode has been determined or selected as a sport mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have incorporated the vehicle having an internal combustion engine and an electric motor that serve as power sources, and the hurried driving mode is set such that stopping of the internal combustion engine is inhibited, as taught by Pietron. Doing so would allow the autonomous hybrid vehicle to accelerate more quickly from a stopped position (Pietron: Col. 115, lines 29-31; i.e., the response to driver accelerator tip-ins will be faster with the engine at sailing idle instead of if the engine is stopped).
Regarding claim 11, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 10, but does not teach wherein the hurried driving mode is set such that the electric motor is caused to generate more power than in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches wherein the hurried driving mode is set such that the electric motor (Pietron: Col. 2, lines 59-60; i.e., an electric machine or motor that may be abbreviated DISG) is caused to generate more power than in the ordinary driving mode (Pietron: 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have incorporated the hurried driving mode being set such that the electric motor is caused to generate more power than in the ordinary driving mode, as taught by Pietron. Doing so would allow the vehicle to provide more power to the engine and accelerate to higher desired speeds in the hurried driving mode (Pietron: Col. 49, lines 3-5; i.e., the DISG torque is increased by an amount of torque used to accelerate the engine to a desire engine speed).
Regarding claim 21, Hiramatsu in view of Penilla and Pietron teaches the vehicle control device according to claim 3. Hiramatsu further teaches wherein the information acquisition unit acquires a state in which the driver is in a hurry based on an input action input by the driver (Hiramatsu: Col. 4, lines 21-24; i.e., the driving characteristics adjustment unit 9 is an operation switch mounted on the vehicle to receive an input from the occupant of the vehicle so as to adjust driving characteristics for automated driving; the driver can adjust the driving characteristics to reflect that they are in a hurry).
Regarding claim 22, Hiramatsu in view of Penilla and Pietron teaches the vehicle control device according to claim 21. Hiramatsu further teaches wherein the information acquisition unit has an input switch for inputting the state in which the driver is in a hurry, and the input action is performed by the driver operating the input switch (Hiramatsu: Col. 4, lines 21-24; i.e., the driving characteristics adjustment unit 9 is an operation switch mounted on the vehicle to receive an input from the occupant of the vehicle so as to adjust driving characteristics for automated driving; the driver can adjust the driving characteristics to reflect that they are in a hurry).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu and Penilla and further in view of Ehmann (U.S. Publication No. 2019/0016344; hereinafter Ehmann).
Regarding claim 14, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 13, but does not teach wherein the information acquisition unit has a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice recognition unit.
However, in the same field of endeavor, Ehmann teaches wherein the information acquisition unit has a voice recognition unit that is able to recognize voice (Ehmann: Par. 30; i.e., to detect the voice of the transportation vehicle occupant 12, the detection device 10 can have a microphone, for example, which is configured to perform voice recognition), and the input action is performed by voice of the driver being recognized using the voice recognition unit (Ehmann: Par. 17, i.e., the control system of the detection device can be configured to compare the detected vocal utterances with the saved acoustic data. For instance, if the detection device detects the word "slower", the control system can be configured to reduce the current value of the at least one operating parameter; the driver can also use terms such as "faster" to indicate they are in a hurry).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have further incorporated the information acquisition unit having a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice recognition unit, as taught by Ehmann. Doing so would allow the vehicle to detect the driver and if they are in a hurry and control the vehicle based on stored parameters for the detected situation (Ehmann: Par. 30; i.e., as soon as the transportation vehicle occupant 12 has been detected and/or identified by the detection device 10, the control system can be configured to specify transportation vehicle parameters and/or operating parameters that have been pre-set for the transportation vehicle occupant 12 or to retrieve them from a transportation vehicle-external unit).
Regarding claim 19, Hiramatsu in view of Penilla teaches the vehicle control device according to claim 12, but does not teach wherein the information acquisition unit has a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice recognition unit.
However, in the same field of endeavor, Ehmann teaches wherein the information acquisition unit has a voice recognition unit that is able to recognize voice (Ehmann: Par. 30; i.e., to detect the voice of the transportation vehicle occupant 12, the detection device 10 can have a microphone, for example, which is configured to perform voice recognition), and the input action is performed by voice of the driver being recognized using the voice recognition unit (Ehmann: Par. 17, i.e., the control system of the detection device can be configured to compare the detected vocal utterances with the saved acoustic data. For instance, if the detection device detects the word "slower", the control system can be configured to reduce the current value of the at least one operating parameter; the driver can also use terms such as "faster" to indicate they are in a hurry).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have further incorporated the information acquisition unit having a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice recognition unit, as taught by Ehmann. Doing so would allow the vehicle to detect the driver and if they are in a hurry and control the vehicle based on stored parameters for the detected situation (Ehmann: Par. 30; i.e., as soon as the transportation vehicle occupant 12 has been detected and/or identified by the detection device 10, the control system can be configured to specify transportation vehicle parameters and/or operating parameters that have been pre-set for the transportation vehicle occupant 12 or to retrieve them from a transportation vehicle-external unit).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Penilla and Pietron and further in view of Ehmann (U.S. Publication No. 2019/0016344; hereinafter Ehmann).
Regarding claim 23, Hiramatsu in view of Penilla and Pietron teaches the vehicle control device according to claim 22, but Hiramatsu does not explicitly teach wherein the information acquisition unit has a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice Application No.: 16!299,150recognition unit.
However, in the same field of endeavor, Ehmann teaches wherein the information acquisition unit has a voice recognition unit that is able to recognize voice (Ehmann: Par. 30; i.e., to detect the voice of the transportation vehicle occupant 12, the detection device 10 can have a microphone, for example, which is configured to perform voice recognition), and the input action is performed by voice of the driver being recognized using the voice recognition unit (Ehmann: Par. 17, i.e., the control system of the detection device can be configured to compare the detected vocal utterances with the saved acoustic data. For instance, if the detection device detects the word "slower", the control system can be configured to reduce the current value of the at least one operating parameter; the driver can also use terms such as "faster" to indicate they are in a hurry).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have further incorporated the information acquisition unit having a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice recognition unit, as taught by Ehmann. Doing so would allow the vehicle to detect the driver and if they are in a hurry and control the vehicle based on stored parameters for the detected situation (Ehmann: Par. 30; i.e., as soon as the transportation vehicle occupant 12 has been detected and/or identified by the detection device 10, the control system can be configured to specify transportation 
Regarding claim 24, Hiramatsu in view of Penilla and Pietron teaches the vehicle control device according to claim 21, but Hiramatsu does not explicitly teach wherein the information acquisition unit has a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice Application No.: 16!299,150recognition unit.
However, in the same field of endeavor, Ehmann teaches wherein the information acquisition unit has a voice recognition unit that is able to recognize voice (Ehmann: Par. 30; i.e., to detect the voice of the transportation vehicle occupant 12, the detection device 10 can have a microphone, for example, which is configured to perform voice recognition), and the input action is performed by voice of the driver being recognized using the voice recognition unit (Ehmann: Par. 17, i.e., the control system of the detection device can be configured to compare the detected vocal utterances with the saved acoustic data. For instance, if the detection device detects the word "slower", the control system can be configured to reduce the current value of the at least one operating parameter; the driver can also use terms such as "faster" to indicate they are in a hurry).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu and Penilla to have further incorporated the information acquisition unit having a voice recognition unit that is able to recognize voice, and the input action is performed by voice of the driver being recognized using the voice recognition unit, as taught by Ehmann. Doing so would allow the vehicle to detect the driver and if they are in a hurry and control the vehicle based on stored parameters for the detected situation (Ehmann: Par. 30; i.e., as soon as the transportation vehicle occupant 12 has been detected and/or identified by the detection device 10, the control system can be configured to specify transportation .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661